Title: From George Washington to Brigadier General David Forman, 22 October 1777
From: Washington, George
To: Forman, David



Sir,
Head Quarters near White Marsh [Pa.] Octr [22] 1777

The Enemy yesterday morning threw a body of troops across the Delaware, with intention no doubt either to storm or invest Red-bank. As the Works there are strong, it is improbable they will hazard the loss of men, that would be likely to attend an assault, but will, I imagine, endeavour by a Blockade, to oblige the garrison to surrender. On this supposition, I am to request in the most earnest manner, that you will use your utmost Exertions, immediately to collect as large a body of Militia as you possibly can, and hasten them to the relief of that post. It is to be apprehended it’s supply of stores and provisions, may not be as ample as could be wished—this makes it necessary you should lose not a moments time to give it all the succour you can—I have written to General Newcomb on the same subject.
You need not be told, that should that post fall into the Enemy’s hands, we not only suffer the immediate loss of the Garrison, it’s cannon and Stores; but all our endeavours after that should happen, to defend the Obstructions in the River would be fruitless. To you no arguments need be used either to explain the importance of the Object, or to stimulate your Zeal for it’s preservation.
What I have here said is on the supposition that the Danger to the Salt Works which induced you to go down that way, is not so great as

to require the whole force, you may be able to get together, to guard against it—I do not mean to neglect the precautions necessary for their security; they are of too much importance; but as the Defence of Red-bank is an object of the greatest moment, I would wish you to do as much as you possibly can towards it, consistent with a proper degree of attention to the Salt-works.
If circumstances are not such as to make your presence essentially necessary there, I would wish you to command the Body of Militia you may be able to spare for Red-bank. I am Sir Your most obedt servant

Go: Washington

